STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

FLOYD      COLDMAN                                                                        NO.     2021       CW    1318


VERSUS


LOUISIANA         DEPARTMENT                OF                                            FEBRUARY          14,    2022
PUBLIC      SAFETY          AND
CORRECTIONS




In   Re:          Floyd           Coldman,             applying        for     supervisory              writs,         19th
                  Judicial                 District          Court,    Parish        of    East        Baton       Rouge,
                  Nos.          682503,          679474.




BEFORE:           MCCLENDON,                WELCH,      AND     THERIOT,       JJ.


        WRIT      DENIED.                   In       this     application       for        writ        of    mandamus,

relator,         Floyd          Coldman,             contends no action              has been taken by                  the
district          court           on        his       petitions         for    judicial               review.           The

matters         are         set       for        a    status         conference       before           Commissioner
Nicole          Robinson              on     February          16,     2022.          As        the     matters         are

proceeding            in        the    district             court,    relator'    s    writ       application             is
denied.


                                                               PMC
                                                               MRT


        Welch,            J.,     dissents            and    would     grant    the        writ       and    order      the
district          court           to        proceed          expeditiously            with        review          of   the
matters.




COURT      OF   APPEAL,           FIRST          CIRCUIT




WIDEPUTY        FOR
                      C    ERK
                          THE
                                  OF
                                 COURT
                                           COURT